Citation Nr: 0628216	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  00-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for VA death benefits purposes.  




REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to March 
1980.  He died in November 1989, and he and the appellant 
were married in March 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the RO.  

The Board denied the appellant's claim in an April 2001 
decision, but this decision was subsequently vacated by the 
United States Court of Appeals for Veterans Claims (Court) in 
a March 2003 order.  

The Board subsequently remanded this case to the RO in 
December 2003 and June 2005 for additional development of the 
record.  




FINDING OF FACT

The appellant was the spouse of the veteran at the time of 
his death, as she was not deemed to be legally divorced from 
him pursuant to a May 2005 order setting aside a prior 
divorce judgment; moreover, there is no information 
contradicting her contention of the veteran's misconduct in 
the form of spousal abuse, in regard to the requirement of 
continuous cohabitation.  



CONCLUSION OF LAW

The criteria for the recognition of the appellant as the 
veteran's surviving spouse for VA death benefits purposes 
have been met.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.50, 3.53 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

As this case centers around the legal status of the claimant 
and not the medical history of the veteran, no requests for 
medical records or medical opinions have been necessary in 
this case.  

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim in a February 2004 letter.  By this 
letter, the RO also notified the appellant of exactly which 
portion of that evidence was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted February 2004 VCAA letter was issued 
subsequent to the appealed rating decision.  However, that 
decision was issued prior to the enactment of the VCAA, and 
the February 2004 VCAA letter was issued pursuant to a 
December 2003 Board remand.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Under VA laws and regulations, in order to be entitled to 
dependency and indemnity compensation or death pension 
benefits as a "surviving spouse" of a veteran, the 
applicant must have been the veteran's spouse at the time of 
his death and have lived continuously with the veteran from 
the date of their marriage to the date of the veteran's 
death, except where there was a separation due to the 
misconduct of, or procured by the veteran without the fault 
of the spouse.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50, 
3.53.  

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§§ 3.1(j) and 3.50.  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).  

State laws will not control in determining questions of 
desertion.  Due weight, however, will be given to findings of 
fact in court decisions made during the life of the veteran 
on issues subsequently involved in the application of this 
section.  Id.  

In the present case, a marriage certificate from the state of 
North Carolina indicates that the veteran and the appellant 
were married in March 1969.  

The veteran's DD Form 214, indicating separation from service 
in March 2000, reflects that he was separated from service 
for "[a]lcohol or other drug abuse."  

A VA neuropsychiatric examination from September 1980 
indicates that the veteran had a history of habitual 
excessive drinking, though now in remission.  

An October 1982 complaint reflects that the appellant brought 
an action for divorce from the veteran.  The complaint form 
indicates that the appellant and the veteran had lived 
separately since December 1980 and that he was then a 
resident of New York.  

The complaint reflects that it was the plaintiff's 
(appellant's ) intention that she and the veteran remain 
separate and apart and not resume the marital relationship.  
No specific allegations of fault were asserted in the 
complaint, and the veteran was described as able-bodied, 
presently employed and capable of providing support for the 
minor children.  

A summons was subsequently issued to the veteran in October 
1982.  There is no indication of a response from him, 
however.  

A judgment from the General Court of Justice, District Court 
Division, of the state of North Carolina, dated in December 
1982, reflects that the veteran and the appellant were 
divorced in December 1982.  The appellant was the plaintiff 
in that case, and the judgment indicates that the 
veteran/defendant was properly served.  

The Board notes that, in a July 1988 claim, the veteran 
identified himself as being divorced, and this is also 
reflected in his November 1989 certificate of death.  

In December 1989, the appellant applied for entitlement to 
service connection for the cause of the veteran's death, as 
custodian of their minor children.  This benefit was 
eventually granted in an August 1993 Board decision.  The 
documentation from the pendency of this appeal reflects that 
the appellant was identified as the custodian of minor 
children, rather than a surviving spouse.  

Subsequently, in November 1997, the appellant applied for 
service connection for the cause of the veteran's death as 
his surviving spouse.  

In her application, the appellant conceded that she had not 
lived continuously with the veteran from the date of marriage 
to the date of his death.  However, she further noted that 
their separation took place because of post-Vietnam "changes 
in his personality" leading to "dangerous and unbearable" 
problems for her and her children.  

In April 1998, the appellant argued that the divorce papers, 
which were never signed by the veteran, were not legal and 
that "the marriage [was] very legal and real."  

In a May 1999 lay statement, the appellant subsequently 
described incidents reportedly leading to her separation from 
the veteran.  She noted that she did not divorce her husband 
because she loved him "less or not at all, it was a matter 
of trying to survive his abusiveness."  Also, she attached a 
copy of a February 1976 medical record confirming that she 
had been hospitalized after being "[b]eat up by [her] 
husband."  

The appellant further described the veteran's abusive 
behavior during her February 2001 hearing.  She also noted 
that, in the years immediately following the veteran's death, 
she assumed that their divorce was legal until it was brought 
to her attention "some years later" that he had never been 
notified of the divorce.  

Additionally, the appellant testified that she had been told 
by three different attorneys that the divorce should never 
have gone through because of the absence of notification.  
Finally, she stated that the veteran would come back to North 
Carolina and stay at her home on multiple occasions following 
the divorce because they were caring for a sick child.  

In March 2005, following the Court's vacating of the decision 
in 2003, the appellant submitted a motion to the General 
Court of Justice, District Court Division, of the state of 
North Carolina, to set aside the December 1982 divorce 
judgment.  

In a May 2005 order, the General Court of Justice, District 
Court Division, of the state of North Carolina granted the 
appellant's motion, setting aside the December 1982 divorce 
judgment as void and a legal nullity.  

In this decision, the court noted that there was no evidence 
that the defendant/veteran was ever served with the October 
1982 divorce action or appeared before the court for the 
divorce hearing or waived service of process.  The court also 
observed that neither the appellant nor the veteran ever 
remarried and that no third party would be harmed by setting 
aside the divorce.  

Following the May 2005 state court order, the RO, in January 
2006, issued an administrative decision addressing whether 
the appellant was barred from VA benefits.  

In this regard, it was noted at the outset of the 
administrative decision that the appellant was barred from VA 
benefits as she was not considered the surviving spouse of 
the veteran.  

Further, in the decision, the RO described the appellant as 
"the surviving spouse of the veteran," as, in view of the 
May 2005 court order, she was still his spouse at the time of 
death in 1989.  

Nevertheless, the RO found that the "continuous 
cohabitation" requirement of 38 C.F.R. § 3.50(b) had not 
been met, as there was no assigned fault in the divorce 
decree or evidence of repeated physical abuse.  

In response to the RO's January 2006 administrative decision, 
the appellant submitted a statement received by the RO in 
February 2006, in which she alleged "many incidents of abuse 
over the years" as well as the veteran's alcoholism.  

The appellant also submitted criminal records showing five 
different warrants issued for the veteran between November 
1973 and February 1976.  The underlying offenses included 
driving under the influence of alcohol and public profanity, 
and the veteran was described as a "Habitual Driving 
Offender" in August 1975.  

The Board has reviewed the evidence noted hereinabove and is 
mindful that the state of North Carolina, as of May 2005, has 
set aside the December 1982 divorce judgment between the 
veteran and the appellant as being void and a legal nullity.  
Consequently, the Board finds that the appellant meets the 
definition of a "surviving spouse" under 38 C.F.R. 
§ 3.50(b).  

At the same time, the Board notes that, in view of 38 C.F.R. 
§ 3.50(b)(1), the appellant and the veteran did not live 
together continuously from the date of marriage to the date 
of his death.  This point is not in dispute.  

The question remains, however, whether the separation was due 
to misconduct on the part of the veteran; in such cases, the 
requirement of continuous cohabitation will be deemed as 
having been met.  

In reviewing the appellant's lay statements and hearing 
testimony, the Board finds that she has consistently asserted 
that the veteran's behavior changed following his return from 
the Republic of Vietnam, that he was a heavy drinker of 
alcohol, and that he abused her regularly.  

The Board finds no evidence of record specifically 
contradicting the appellant's contentions.  There is, 
however, evidence tending to corroborate her contentions.  
Multiple arrest warrants were issued for the veteran on bases 
including driving under the influence of alcohol and obscene 
public behavior.  

Even more importantly, the appellant was hospitalized after 
being beaten up by the veteran in February 1976.  While the 
Board is cognizant that this hospitalization occurred more 
than six years prior to their divorce, it is evident from the 
veteran's DD Form 214 that as late as 1980 he still had 
difficulty with substance abuse.  

As noted above, under 38 C.F.R. § 3.53(b), the statement of 
the surviving spouse as to the reason for the separation will 
be accepted in the absence of contradictory information.  

Given that the appellant was the spouse of the veteran at the 
time of his death, as she was not deemed to be legally 
divorced from him as of the May 2005 order, and that there is 
no information contradicting her assertions of the veteran's 
misconduct in the form of spousal abuse, the requirement of 
"continuous cohabitation" has been met in this case.  

In view of these findings, it is the determination of the 
Board that the appellant is entitled to recognition as the 
veteran's surviving spouse for VA death benefits purposes.  
To that extent, the appeal is granted.  



ORDER

The appellant is entitled to recognition as the veteran's 
surviving spouse for VA death benefits purposes.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


